PER CURIAM
In this appeal from a judgment of the circuit court dismissing appellant’s petition for a writ of mandamus, appellant alleges that defendants denied appellant credit for time served in a county jail facility to which he was entitled pursuant to ORS 137.320 and ORS 137.370(2)(a). ORS 34.105 et seq. Defendants respond that there is a more recent statement of confinement from the county in the record than that relied on by them in their motion before the trial court to dismiss appellant’s petition, i.e., a statement which the trial court did not consider. Therefore, defendants request that the matter be remanded to the trial court for reconsideration. We agree to their request.
Reversed and remanded.